DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 Response to Amendment
This action is in response to the amendment filed 10/15/2021 from which Claims 1-9 and 11-15 are pending of which Claims 1-7 and 13 are withdrawn and Claim 10 is cancelled.  All of the claims under consideration, Claims 8-9, 11-12 and 14-15 are amended.    
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.    
All outstanding rejections except for those described below are overcome by applicants' response and amendment filed 10/15/2021.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-9, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8-9, 11-12 and 14-15, Claim 8 recites “ . . . the coating film has a sheet resistance of 100 Q/square or less and an electrical conductivity of 5,000 S/m or more . . . organosilane compound has the organosilane compound in an amount of 0.5 to 30 wt%.  This wording recites “a sheet resistance of 100 Q/square or less and an electrical conductivity of 5,000 S/m or more” which is unclear, confusing and indefinite.  The lack of clarity arises with the ‘or less’ as including zero sheet resistance where the coating film would be a conductor like a copper film with surface modified MXene.  Also the electrical conductivity of 5,000S/m or more is unclear and indefinite because the conductivity could be a coating film stuck by lightening.  Additionally the recitation 0.5 to 30 wt% in unclear, confusing and indefinite whether the basis for the wt % is of the coating film or of a composition or solution modifying the MXene surface of the coating film or if the organosilane compound is dried as a surface modifier for the MXene surface of the coating film.    
Claim Rejections - 35 USC § 103
Claims 8-9, 11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mai et al. (CN 106270840 A), the English machine translation as used for disclosures and referred to as “Mai” in view of U.S. 20140273510, Chen et al, hereinafter referred to as “Chen” evidenced by the article entitled “Two-Dimensional Transition Metal Carbides”, Naguib et al., Acsnano, VOL. 6, No. 2, 1322–1331 (2012), hereinafter referred to as “Naguib”.     
Regarding Claims 8-9, 11 and 14-15, Mai discloses in the entire document particularly in the abstract and examples 5-6 a solid-liquid two-phase mixed working medium suitable for electric discharge surface treatment.  The solid-liquid two-phase mixed working medium comprises kerosene and a solid additive.  The solid additive is one or more of graphene, two-dimensional boron nitride or a two-dimensional titanium carbide nanosheet subjected to alkyl functional treatment.  The solid additive has good self-dispersion and dispersion stability in kerosene.  The working medium has the advantages such as low breakdown strength, electric good discharge uniformity, less inter-electrode stray capacitance and refined electric discharge energy, can effectively improve uniformity of components and thickness of a strengthened layer, and can reduce defects such as holes and cracks of the strengthened layer, so that wear resistance and corrosion resistance of the strengthened layer {reading on coating film of pending Claim 8} are improved; and the solid-liquid two-phase mixed working medium is expected to be widely applied in the surface modifying field of tools, moulds and various mechanical parts without hindering the technology in the preparation of resistance applications and developments in the field of abrasion-resistant coating (See 2nd ¶ page 1 of description) {for coating film of pending claim 8}.  
The 6th – 7th ¶s of the contents of the invention section disclose that preferably, the two-dimensional titanium carbide nanosheet is a Ti2C1, Ti3C2 or Ti4C3 nanosheet and the size of the alkyl-functionalized two-dimensional titanium carbide nanosheet is from 0.05 to 5 µm {reading on thickness of pending claim 9 as overlapping from 0.1 to 
Example 5, Figures 1 and 6 show the use of the composition detailed in Example 1) teaches a layer (film) comprising two-dimensional Ti3C2 crystals (MXene) functionalized with an organosilane (Figure 6).  For Example 5 the difference from Example 1 is that the solid additive used is a two-dimensional titanium carbide crystal with the chemical formula Ti n+1 Cn (n = 1, 2, 3).  In this embodiment, Ti3C2 two-dimensional crystal is selected and before being mixed with kerosene, it is modified by alkyl function.  The alkyl functional groups having a carbon chain length of C12 to C18 are obtained through silane on the surface of Ti3C2 two-dimensional crystal.  Ti3C2 two-dimensional crystal alkyl functionalization of the modified steps: Take 1g surface containing –OH and -F functional group Ti3 C2 powder, ultrasonic dispersion in 1L toluene and dodecyl triethoxysilane (1: 1 by volume), refluxed at 100°C for 24 hours under nitrogen atmosphere, filtered and vacuum dried at 100°C to give dodecyl functionalized Ti3 C2.  The structure is shown in FIG. 6.  It can be seen that the -OH functional group on the two-dimensional Ti3 C2 surface is realized by the Si-O bond and the alkyl functional group (CH3CH2O)2 Si (CH 2)n -CH 3 (n = 11).  The alkyl 
From Fig. 6 from the 0.8 g of C12 to C18 alkyl functionalized silane and the 1 g of surface containing –OH and -F functional group Ti3 C2 powder the dodecyl functionalized two-dimensional Ti3 C2 product has the arrangement of Fig. 6.  Fig. 6 shows the structure of 18Ti 14C 6F and 3 OH with 3 bonded C12 to C18 alkyl functionalized silane.  The silanes have a molecular weight from 287-371 from n ranging from 11-17, and the former has a molecular of 1,195.8.  So the dodecyl functionalized 2D Ti3 C2 ranges from 1,482.8 to 1,566.8 (1,195.8 + 287 or 371).  This gives a weight % of the alkyl functional silane or organosilane of 287/1,482.8 to 371/1566.8 or as a percentage from 19.4 to 23.6 wt % organosilane which is within the pending claim 8 range from 0.5 to 30 wt%.  
Regarding claim 11, as show in Figure 6, there are 3 Si to 18 Ti or a ratio of Si/3Ti or 3/6 or 0.5, which is within the claim 11 range of 0.010 to 50.  .    
Mai teaches a coating film comprising Tin+1Cn (n = 1, 2, 3), which is a MXene,  surface-modified with an organosilane compound as in claim 8 and can have the organosilane present in an amount as claimed and the thickness of the coating from 0.05 to 5 µm.  Mai also discloses in the abstract that the medium with Tin+1Cn (n = 1, 2, 3) surface-modified with an organosilane compound has low breakdown strength, electric good discharge uniformity, less inter-electrode stray capacitance and refined electric discharge energy, which indicates electrical conductivity.  While Mai does not 
Regarding claim 11, as show in Figure 6, there are 3 Si to 18 Ti or a ratio of Si/3Ti or 3/6 or 0.5, which is within the claim 11 range of 0.010 to 50.   
In the alternative Chen like Mai is directed to titanium carbide films treated with a silane agent as disclosed in the abstract and at ¶s 0013, 0026, 0069, 0096, 0098 and Table 2 where the silane selected from organosilanes, monosilane, disilane and trisilane which may be provided to the substrate in vapor form at least partially reduces oxidized portions the titanium carbide layer.  From ¶ 0098 oxidation resistance is important because even a minor amount of oxygen in the stack could change the stack's electrical properties.  Such treatment can form a capping layer on the metal carbide film or the capping layer may also or alternatively comprise a portion of the metal carbide layer, where that portion comprises silicon from the treatment with the silane agent.  The nature of the capping layer may depend, for example, on the treatment conditions and/or the silane agent that is used.  Where the capping layer comprises a portion of the underlying metal layer, such as a metal carbide layer, there may be a gradient within the underlying layer with a greater concentration 3H8 silane gives a film with a resistivity of 1300 to 1800 µΏcm {which is 0.0013 to 0.0018 Ώcm which is less than 100 Ώ/square given that 0.0013 x 0.0013 is 1.6 µΏ/square as in pending claim 8 and 14}.  The entry for TiAlSiC + Si2H6 silane gives a film with a resistivity of 1400 to 2500 µΏcm {which is 0.0014 to 0.0025 Ώcm which is less than 100 Ώ/square given that 0.0025 x 0.0025 is 6.2 µΏ/square as in pending claim 8 and 14}.  Also it is the position of the Office that given the conductivity is the reciprocal of the resistivity the conductivity for 0.0013 Ώcm converts to a conductivity S/m of 76,923 which is more than 5,000 S/m as in pending Claim 8, and the conductivity for 0.0025 Ώcm pending Claim 15}.  Naguib evidences at Table 2 that Ti3C2 sheet, like that in Mai example 5, has a resistivity was 22 Ώ/square.  From page 1330 right column the sheet resistances and the contact angle were measured from MXene discs (25 mm in diameter, 300 μm thick) that were cold-pressed from the reacted powders.  The latter were placed in a die and cold pressed to a load corresponding to a stress of 1 GPa (Figure 2).  From Chen the silane with the titanium carbide can reduce the resistivity.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both Mai and Chen have the same purpose of having layers or films of titanium 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Mai to have a coating layer or film sized at 0.05 to 5 µm as thickness of two-dimensional titanium carbide crystal with the chemical formula Tin+1Cn (n = 1, 2, 3), a MXene, alkylated with silane with alkyl functional groups having a carbon chain length of C12 to C18, where the alkyl functional silane or organosilane is in a percentage from 19.4 to 23.6 wt % with a Si/3Ti ratio of 0.5 encompassing sheet resistance of 100 Ώ/square or less and electrical conductivity of 5,000 S/m or more, as afore-described, where from Chen the titanium carbide, like the Tin+1Cn (n = 1, 2, 3), a MXene, as in Mai is in the coating layer or film with organosilane, like the alkylsilane of Mai at a thickness from one atomic layer to 1,000 nm or more, like 0.05 to 5 µm of Mai where from Chen such a film with organosilane equivalent to trisilane and disilane has a resistivity of 0.0013 or 0025 µΏ cm for 1.6 or 6.2 µΏ/square as less than 100 Ώ/square giving a conductivity of 76,923 S/m for more than 5,000 S/m or 40,000 S/m for pending Claim 15 motivated to avoid oxidation of the titanium carbide that changes electrical properties to have the coating film of Claims 8-9, 11 and 14-15.  Furthermore the combination of Chen with Mai has a reasonable expectation of success because both have titanium .  
Claims 8, 11-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over (Novel thin-film nanocomposite membranes filled with multi-functional Ti3C2Tx nanosheets for task-specific solvent transport) Hao et al. (hereinafter “Hao”).  
Regarding claims 8 and 12, Hao (Sections 1, 2.1 and 2.2) teaches an aminopropyl triethoxysilane modified MXene.  The modified MXene is added to either polyethyleneimine or polydimethylsiloxane binders {reading on Claim 12} and coated onto a polyacrylonitrile substrate to form a film (Abstract, last paragraph of Section 1, Section 2.3).  From page 142 first column, the grafting groups are present at a weight percentage in the claimed range given that the grafting groups were from the organosilane that is decomposed.   
Regarding claim 11, given that the MXenes of Hao can be the same as those of the instant application (a Ti3C2 MXene) and containing the same weight percentage of the same organosilane, the teachings of Hao would encompass a coating film with the same element content ratio of silicon to 3 titanium.
Regarding claims 9, 14 and 15, as stated above, Hao teaches a coating film comprising MXene surface-modified with an organosilane compound as in claim 8 and can have the organosilane present in an amount as claimed. The thickness of the coating (Page 142, second paragraph) can be 550 nm (0.55 microns).  While Hao does not teach the sheet resistance and electrical conductivity of the sheet, given that the MXene can be the same as in the instant application and include the same amount of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mai in view of Chen evidenced by Naguib further in view of Hao.   
For Claim 12 Mai in view of Chen is applied as to Claim 8 however Mai as modified does not expressly disclose the presence of a polymer binder.    
Hao the disclosures of which from §s 14-17 are incorporated herein discloses aminopropyl triethoxysilane, an organosilane, modified MXene, where the modified MXene for evenly functionalized nanosheets is added to either polyethyleneimine or polydimethylsiloxane binders to independently tune the solvent affinity while the nanosheets block the permeation of solute molecules.  and coated onto a polyacrylonitrile substrate to form a film for fabricating functional polymer composites with superior solvent resistant properties and outstanding thermal stability.  
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Mai as modified by Chen, as afore-described for Claim 8, where from Hao the organosilane modified titanium carbide MXene of modified Mai is added to either polyethyleneimine or polydimethylsiloxane binders and coated onto a polyacrylonitrile substrate .  
Response to Arguments
Applicant’s arguments filed 10/15/2021 have been considered but are moot in view of the new grounds of rejection set forth above as used to reject the amended claims and are not persuasive.    
Applicants argue that however, either Hao or Mai teaches or suggests a coating film comprising MXene surface-modified with an organosilane compound, wherein the coating film has a sheet resistance of 100 Q/square or less and an electrical conductivity of 5,000 Sim or more and the MXene surface-modified with the organosilane compound has the organosilane compound in an amount of 0.5 to 30 wt%, as recited in claim 8.  
The examiner agrees that both Hao and Mai as applied in the above rejections teach or suggest a coating film comprising MXene surface-modified with an organosilane compound, wherein the coating film has a sheet resistance of 100 Q/square or less and an electrical conductivity of 5,000 Sim or more and the MXene surface-modified with the organosilane compound has the organosilane compound in an amount of 0.5 to 30 wt%, as recited in claim 8.  
Applicants argue that Hao is silent regarding the electrical properties of its nanosheets formed from MXene.  Furthermore, the nanocomposite sheets from Hao include several different examples that may include several different elements in its resultant composition.  For example, when PDMS-based membranes are utilized, the structure/composition of the nanocomposite sheets may be PDMS-Ti3-C2Tx-M where M could be any suitable hydrocarbon containing groups. See second col. on page 145 of Hao.  Applicants contend it is well known that these functional groups may significantly impact on the properties and the electrical characteristics of the resultant compounds.  Thus, it is unreasonable for the Examiner to assert that the nanocomposite sheets from Hao with a wide range of selections of different elements having different functional groups would yield similar ranges of the electrical characteristics, as claimed in the present application.
In response, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the position of the Office that the arguments provided by the applicant regarding that it is well known that these functional groups may significantly impact on the properties and the electrical characteristics of the resultant compounds, thus, it is unreasonable for the Examiner to assert that the nanocomposite sheets from Hao with a wide range of selections of different elements having different functional groups would yield similar ranges of the electrical characteristics, as claimed in the present application  must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicants argue that Hao does not teach or suggest the MXene surface-modified with the organosilane compound having the organosilane compound in an amount of 0.5 to 30 wt%, as recited in the claim 8. On page 142, last sentence on the left column from Hao, it states that "the weight percentage of the grafting groups of -NH2, -COOR, -C6H6, and-C12H26 correspond to around 1.72%, 1.60%, 1.37% and 1.25% respectively." However, this description does not include the MXene surface-modified with the organosilane compound. Thus, Hao is silent regarding the weight percentage when the organosilane compound is utilized.    
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wt % of the coating film) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicants argue that Hao’s long list of different examples with different functional groups, e.g., grafting of different hydrophobic groups, does not teach or suggest a motivation to form the MXene surface-modified with an organosilane compound having the claimed electrical characteristics citing the Takeda case for discussion of a long list of fifty-four compounds.  
In response Hao’s list of groups only constitutes 9 types of functional groups which is 1/6th the 54 examples of Takeda.  Therefore form the Takeda case a list that has 1/6th the number of examples would not be considered long.     
Applicants argue that in table 4 of the present application, it clearly provides data showing the huge difference in the result of the sheet resistance and the electrical conductivity between the claimed invention and the comparative example. See the table reproduced below. The Comparative Example provides MXene without surface functional group, which provides another example that surface modified MXene with different functional groups result in different electrical characteristics and properties of the compounds.   
In response in accordance with MPEP §716.02(e) Comparison With Closest Prior Art - an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, in re Finley, 174 F.2d 130,81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466. The examiner can normally be reached 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787